URBIGKIT, Justice,
dissenting.
Dorothy Smith, worker’s compensation claimant, alone as staff except for one waitress in a small town highway roadside all night restaurant, was handling a storm induced customer rush and preparing for the next day as cook, dishwasher and alternate cashier.
It then happened, as she explained in trial testimony:
A. [Dorothy Smith] Just went back in there and started cooking, and then I was in the—I was in the process of doing some dishes and Edna hollered at me, so I ran back in there to see what she wanted. She just handed me an—eight tickets with about 15 orders on them, so I ran back into the walk-in, and that’s when I discovered the chicken had not been drained. And Louie always told me that Saturday was a big chicken day and we had to have chickens.
Q. [Her attorney] So what did you do?
A. So, in the middle of my cooking—I went ahead and put my bacon and everything on the grill, all the stuff on the grill—then I ran back in the walk-in and picked up the chickens, and that’s when it sounded like a rifle was going on in my back.
I never thought, I really didn't, of the consequences or anything, I just picked them up. I knew they had to be done and that nobody else did them.
Her resulting worker’s compensation claim, filed primarily to pay resulting medical bills, was contested by the employer. Additionally, Dorothy Smith was not re-employed following the restaurant injury. The contested hearing was held on April 15, 1987, an opinion letter of denial was written January 4, 1988 and an adverse order entered February 3, 1988.
I dissent from the majority’s approval of the denial for two reasons. First, the method test of the applicable legal principle for coverage should be applied. Secondly, in this record, there was absolutely no proof presented that Dorothy Smith directly violated work rules either by earlier dumping grease or later by lifting the chickens to drain.
It was unquestioned that Dorothy Smith had a doctor-directed fifteen pound lifting limitation for work. There is no evidence that she intentionally disregarded the limitation in handling her night shift cooking responsibilities. Further on this record, there is judicial assumption, but absolutely no proof, that the container of chickens actually exceeded the fifteen pound weight limit.1
We engage in little more than a matter of semantics without reasoned basis if we deny that what was done by Dorothy Smith was done in the interest of the employer, in a fashion normally to be done for the employer, and the activity was unquestionably within the cook’s scope of employment. The record also lacks a scintilla of evidence that Dorothy Smith either considered or expected that injury would likely occur in *1199task performance. The sole question is whether, when Dorothy Smith performed that service, rights to worker’s compensation were forfeited by the unexpected injury occurrence.
It is not to be questioned that the trial court could properly determine within the evidence of this case that if Dorothy Smith had taken the time to think out carefully her relative exposure to being fired for neglecting preparation of the chickens as necessary cooking work, weighed against other exposure from doing something with the chickens creating the possibility of re-injury, the re-weighing in retrospect could have accommodated a different original choice. What is to be seen in the record is a course of job-related business not controlled by thoughtful analysis of risk or benefit. It needed to be done, had not been done, so she did it.
If co-worker sexist improprieties as an “injury” to a female employee are insulated by the liability immunity of worker’s compensation, it is reasonable to determine that taking care of chickens for the next day’s restaurant menu is likewise sufficient to afford “a casual connection * * * ‘when there is a nexus between the injury and some condition, activity, environment or requirement of the employment.’ ” Baker v. Wendy’s of Montana, Inc., 687 P.2d 885, 892 (Wyo.1984) (quoting In re Willey, 571 P.2d 248, 250 (Wyo.1977)). In this case, there really was no determinative factual conflict within the almost minuscule supply of evidence. At issue is the legal principle application to the injury causing, work place activity committed in the hurried sequence of job performance. The job restriction involved lifting something greater than fifteen pounds and otherwise had no direct relation to the procedure to drain the chickens or any other activities included as “cooking.”
I neither differ with the dual rules stated by the majority nor find the cases provided by the majority to actually support the ultimate decision made in this case on these facts to justify the denial rule selected. Those cited cases clearly represent the definable, prohibited work application, while this chicken-bucket case is clearly definable as a method case. Larson would capitalize this as the distinction between “thing and method.” 1A Larson, Workmen’s Compensation Law § 31.21 at 6-21 (1985) (to cook or how to cook). However, the treatise then concludes:
Actually, as the review of cases below will show, this sophistry has had very little success, and the great weight of present authority respects the plain meaning of the distinction between method and ultimate objective.
1A Larson, supra, at 6-22. For this conclusion, there is recited a volume of case examples 2 which I would find to be compara*1200ble to the cook who drains the chicken bucket.
In the conceptually perfect, but actually imperfect world in which we live, it is axiomatic that pure accidents never occur and fault in some factor is always attendant to climactic occurrence and resulting injury. Somebody did something wrong or the event never would have occurred. It is into this undeniable character of events that worker’s compensation laws were evolved, and Wyoming’s constitutional amendment of 1914 was approved by the citizens of this state to furnish a substitute for negligence and fault theories of employee protection. No longer was the test to be liability since compensation for injury was only limited to (1) an incurrence within covered extra-hazardous employment if resulting injury was (2) the result of a cause which was not solely due to culpable negligence of the injured employee. Matter of Injury to Spera, 713 P.2d 1155 (Wyo.1986); Parker v. Energy Development Co., 691 P.2d 981 (Wyo.1984).
One of the salutary purposes of worker’s compensation acts is to provide specified benefits for injuries arising out of and in the course of employment regardless of fault of the employer or employee, ex- - cept instances of willful misconduct or intentional injury.
Uninsured Employer’s Fund v. Keppel, 1 Va.App. 162, 335 S.E.2d 851, 852 (1985).
[T]he purpose of the Workers’ Compensation Act is financial protection for an injured worker without regard to fault,
Patterson v. State Ace. Ins. Fund Corp., 64 Or.App. 652, 669 P.2d 829, 830 (1983).
A possible end run on the constitutional concept of worker’s compensation benefits can be premised upon interrelating negligent performance to non-employment status. It is within this penumbra of employees’ constitutional rights and employers’ practical responsibility for discretionary work direction and control that the diver-gencies of prohibited work compared to unauthorized method of performance were developed as alternative tests for injury compensation or denial. My difference with the majority is not assignable to disputes about the rules and principles, but only which rule to apply in this case. Obviously, the differentiation invokes consideration of the fact sensitivity of compared cases. Again, in comparison, we are not faced with ignored directions to avoid involvement with draining chickens. “Don’t lift too much” is quite different and clearly more generalized as in this case emplaced without furnished scales to weigh one’s work so as not to exceed fifteen pounds for any lift during cooking.
Wyoming cases on this general subject include Hamilton v. Swigart Coal Mine, 59 Wyo. 485,143 P.2d 203 (1943), where the employee trespassed into the mine haul road from approved walkways to be hit by the coal car and killed and Richard v. George Noland Drilling Company, 79 Wyo. 124, 331 P.2d 836 (1958), where fatality resulted from the employee going to sleep in the butane-heated oil rig doghouse while in an intoxicated state as a place where the employee was inappropriately sleeping rather than working. Cf. Wyoming State Treasurer, ex rel. Worker’s Compensation Division v. Svoboda, 573 P.2d 417 (1978) and Svoboda v. Wyoming State Treasurer, ex rel. Worker’s Compensation Division, 599 P.2d 1342 (1979), also involving contended intoxication. Although both Hamilton and Richard were phrased in terms of culpable negligence, they would be better emplaced within the prohibited work—prohibited method context of present consideration by the courts.
Furthermore, reading the eases cited by the majority leads us no closer to denial in this chicken-bucket case. Brown v. Arrowhead Tree Service, Inc., 332 N.W.2d 28 (Minn.1983), involved specific disregard of instructions not to become a tree-topper; Hoover v. Ehrsam Co., 218 Kan. 662, 544 P.2d 1366 (1976), considered a man con*1201fined to absolutely no manual labor status who attempted a task requiring either a chain hoist or four men for ordinary performance to unstick industrial equipment; Scheller v. Industrial Com’n of Arizona, 134 Ariz. 418, 656 P.2d 1279 (App.1982), related to a security guard directed to stay “on post” and who went chasing miscreants from an adjacent area and suffered injury in throwing his baton; and Witt v. Marcum Drilling Co., 73 N.M. 466, 389 P.2d 403 (1964), finds an injured and benefit-denied employee using a machine tool in violation of specific operational instructions with which he was familiar.
To be compared with these clearly defined, ultimate objective cases are the numerous work method cases recited by 1A Larson, supra, at § 31.22, where benefits were provided despite prohibited methods, tools or materials. Several of the more recent cases provide interesting relevance in application, Patterson, 669 P.2d 829, involved an employee injured in removing an unruly patient from employer’s premises when he overstepped a prohibition of distance necessitating removal from the premises; Port Neckes Independent School Dish v. Soignier, 702 S.W.2d 756 (Tex.App. 1986), afforded compensation benefits to the injured employee who left the scaffold and attempted to paint from the basketball backboard itself; Uninsured Employer’s Fund, 335 S.E.2d 851, employee continued roofing, although at least allegedly, was advised to discontinue when he reached the steep area until his supervisor returned; and Smith v. Hussmann Refrigerator Co., 658 S.W.2d 948, 951 (Mo.App.1983), compensation was afforded for injury, although employee was directed not to use the forklift for certain cleaning activities on a specified Saturday, and when used, a large piece of equipment fell and employee was hurt in performance of what was found to be “part of the sphere of claimant’s assigned duty [as] an act of cleaning up.” The Missouri court in Smith, 658 S.W.2d at 950 (quoting Honnold on Workmen’s Compensation Vol. 1, § 113) stated:
“There are prohibitions which limit the sphere of employment, and prohibitions which deal only with the conduct within such sphere. A transgression of the prohibition of the latter class leaves the sphere of employment where it was, and consequently will not prevent recovery of compensation.”
One of the often cited authorities is Hayes v. Ambassador Court, Inc., 58 N.J. Super. 215, 156 A.2d 11 (1959), where the employee, as an apartment manager, was injured when attempting to unfasten a stuck window for a tenant. Although argument existed whether the employee expected a tip from the tenant, the principle thesis was that, although the particular service was not necessarily authorized or directed, it was, as Larson says, “[a]n act outside of an employee’s regular duties which is undertaken in good faith to advance the employer’s interests, whether or not the employee’s' own assigned work is thereby furthered, is within the course of employment.” Hayes, 156 A.2d at 14 (quoting 1A Larson, supra, § 27.00 at 5-314).
In finding that the activity of draining the chickens was clearly within the sphere of employment, I would also follow the rule that a transgression, if one did occur, as a prohibition of weight-lifting, left the sphere of employment where it was and should not prevent recovery of compensation. Smith, 658 S.W.2d 948. We should not ignore the preclusively stated interpretive axiom of liberal construction to provide redress for employment related injury in exchange for denial of employee’s common law rights of tort action. Matter of Johner, 643 P.2d 932 (Wyo.1982); Mauch v. Stanley Structures, Inc., 641 P.2d 1247 (Wyo.1982).
For any decision on Dorothy Smith’s injury compensation, her work-place duty-directed injury calls into question whether the application of the denial principle of prohibited work should be applied or whether the benefit justifying principle of a prohibited method of work is appropriate. Prohibited work is the wrong rule, and consequently, I dissent.

. The employer obviously submitted requests for admission to Dorothy Smith since the answers are filed but the questions are not. Even guessing at the questions affords no evidence of a weight limitation violation during the late night activities of the cook. It is possible that the container did exceed the weight limit, but the employer failed to provide any proof. It is also possible that the sudden activity in handling the chickens would have caused the same result whether the weight was fourteen pounds, sixteen pounds or even more. On this record, there is no proof that the services were not performed in the interest of her employment duty. The only contentious doubt is whether she should have left that needed cooking task for the following shift.


. Blair & Co. v. Chilton, 84 L.J.K.B. 1147, 8 B.W.C.C. 324 (1915) (sitting on a fender to operate a dangerous machine); Kilgore v. Fragola, 14 A.D.2d 612, 218 N.Y.S.2d 146 (1961) (operating meat-grinding machine with guard removed); Mawdsley v. West Leigh Colliery Co., 5 B.W.C.C. 80 (1911); In Re West, 313 Mass. 146, 46 N.E.2d 760 (1943) (oiling machinery in motion); Kolaszynski v. Klie, 91 N.J.L. 37, 102 A. 5 (1917) (using alcohol to light a fire); Merchant v. Pinkerton’s Inc., 50 N.Y.2d 492, 429 N.Y.S.2d 598, 407 N.E.2d 443 (1980) (carrying a gun); Macechko v. Bowen Mfg. Co., 179 App.Div. 573, 166 N.Y.S. 822 (1917) (reaching into a machine without stopping it); Gadsden Iron Works v. Beasley, 249 Ala. 115, 30 So.2d 10 (1947) (speeding up iron-moulding to do five hours’ work in four); Case of Bennett, 140 Me. 49, 33 A.2d 799 (1943) (jumping a railing instead of following a stairway); Hartley v. North Carolina Prison Dept., 258 N.C. 287, 128 S.E.2d 598 (1962) (climbing a fence rather than walking 300 feet to the gate); Alabama Concrete Pipe Co. v. Berry, 226 Ala. 204, 146 So. 271 (1933); Pacific Employers Ins. Co. v. Kirkpatrick, 111 Colo. 470, 143 P.2d 267 (1943); Anderson v. Woesner, 66 Idaho 441, 159 P.2d 899 (1944) (getting on or off a moving vehicle); Morris v. James Bell Co., 10 N.J.Misc. 619, 160 A. 211 (1932) (riding on top of the cab of a truck); Smoot Sand & Gravel Corporation v. Britton, 152 F.2d 17 (D.C.Cir.1945); Siglin v. Armour & Co., 261 Pa. 30, 103 A. 991 (1918) (riding on running board of truck); Chicago Rys. Co. v. Industrial Board, 276 Ill. 112, 114 N.E. 534 (1916) (leaving a trolley in such condition that it might move when connection made); Fickbohm v. Ryal Miller Chevrolet Co., 228 Iowa 919, 292 N.W. 801 (1940) (washing car with inflammable liquid without disconnecting battery); Travelers Ins. Co. v. Burden, 94 F.2d 880 (5th Cir.1937) (failing to use a respirator and getting lead poisoning from fumes); Kingsport Foundry & Machine Works v. Sheffey, 156 Tenn. 150, 299 S.W. 787 (1927) (using an emery wheel for a job which the employer had said *1200was unsuitable); Imperial Brass Mfg. Co. v. Industrial Commission, 306 Ill. 11, 137 N.E. 411 (1922) (using sulphuric acid to clean a urinal instead of Gold Dust); and Liner v. Travelers Ins. Co., 41 So.2d 804 (La.App.1949) (pouring gasoline into the tank of a motor while motor was running). 1A Larson, supra, at 6-22-24.